The Surrogate.
The mother of the intestate, being a non-resident alidn, cannot, under our statutes, obtain letters of administration herself, and she cannot authorize any one tq, do for her what she is precluded from doing. Were there none other, this would be a sufficient reason for declining to entertain the application.
The coroner, pursuant to the provisions of L. 1842, ch. 155, § 1 (Code Grim. Pro., § 785), delivered the valuable property and things on and belonging to the deceased to the county treasurer of Westchester county, who holds them under § 2 of that act (Code Grim. Pro., § 786), which provides that he shall, as soon as may be practicable, convert them into money and place the same to the credit of the county; and if demanded within six years thereafter by the legal representatives of the person on whom the same were found, he shall, after deducting the expenses incurred *35by the coroner, etc., pay the balance thereof to such legal representatives (id., § 787). Now, it is alleged that the deceased was an unmarried man, and left no next of kin or relatives in this country. Hence, the county treasurer, as public administrator, by virtue of the provisions of 2 R. S., 129, § 47, was authorized to take possession of the property, and proceed in reference thereto, as authorized and directed to do by the article of which that section is a part. That section provides that, where a person shall have died intestate, leaving assets in the county, amounting to over one hundred dollars in value, upon which no letters of administration have been granted, and there is no widow or relative within the county, entitled or competent to take such letters, the public administrator shall take charge thereof and proceed as provided in said article.
All the conditions, therefore, exist which are requisite to invest the public administrator with power to act under the provisions of the R. S. Whether death resulted from apoplexy, heart disease, or the falling of a rock, can make no difference. In either case he died. The act of 1842 does not purport to be, in any of its provisions, amendatory of the R. S., nor to repeal any of them; and as repeal by implication is not favored, those statutes must be regarded as unaffected by the later act. It will be seen that, by the latter, there is no amount of assets or value of property on which the provision is limited, while by the former, the action of the public administrator is confined to those cases where such value shall exceed one hundred dollars. The object of the *36act of 1842 may have been to cover those cases where the value was less than $100, and which were ■theretofore unprovided for, although such object is not expressed.
Under the latter act, if the money realized be not called for by the legal representative within six years, it will remain in the county treasury and belong to the county, Avhile, if taken possession of by the public administrator and administered by him, the balance remaining after such administration is to be delivered to the State treasurer, from whom it may be obtained by any one entitled thereto, through an order of the Supreme court to that effect.
It seems to me that, in this case, the county treasurer should proceed as public administrator, and thus the mother will, with least trouble, expense, and delay, be enabled to obtain what of right belongs to her.